Citation Nr: 1753808	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  08-19 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for status-post stress fracture, right tibia, with knee pain.

2.  Entitlement to an evaluation in excess of 10 percent for status-post stress fracture, left tibia, with knee pain.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2010, the Veteran testified during a Travel Board hearing before the undersigned. 

This matter was last before the Board in August 2015, at which time it was remanded for further development and examination. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claims must again be remanded for additional development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

Following the August 2015 remand, the VA General Counsel provided an opinion that relates to the Veteran's claim.  The opinion states that obesity is not a disease for service connection purposes.  VAOPGCPREC 1-2017 (Jan 6, 2017).  Nonetheless, obesity may be an intermittent step between a service-connected disability and a current disability that may be service connected on a secondary basis.  To grant service connection, the adjudicators would have to resolve the following issues:  (1) whether a service-connected disability caused a veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing the current disability for which a veteran is seeking service connection; and (3) whether the current disability for which a veteran is seeking service connection would not have occurred but for the obesity caused by the service-connected disability.  Id. at 9-10.

Here, the Veteran's representative alleged in March 2017 and October 2017 that the Veteran's sleep apnea and low back pain were caused by obesity further caused by the Veteran's service-connected adjustment disorder and knee pain.  

As it appears that the questions posed by the General Counsel's opinion have not been adequately addressed, an addendum opinion is requested.

Additionally, in September 2017 correspondence, the Veteran alleged that her low back pain was caused by a change to her walking gait caused by her service-connected knee disability.  In support of this contention, the Veteran provided a December 2014 VA medical opinion letter that stated that the Veteran experiences lower back spasms related to a change of walking gait caused by her service-connected knee pain.  See April 2016 correspondence.  Additionally, in October 2015, the Veteran emailed her VA treater to ask her if the Veteran's back pain was secondary to her knee injury and if a change in gait can cause her hip and back pain.  The VA treater stated that "Yes, knee pain can cause problems with your gait which could then contribute to hip and back pain."  See April 2016 medical records.  

As such, the Veteran has raised a secondary service connection issue with respect to whether her service-connected knee and hip disabilities have altered her gait that has, in turn, caused her low back pain.  Since this secondary service connection issue has not been addressed in any prior VA examination, an addendum opinion is requested.

With respect to the Veteran's claims for entitlement to an evaluation in excess of 10 percent for status-post stress fracture, left and right tibia, with knee pain, range of motion and joint stability testing is required to determine a current level of disability.  Here, the September 2016 VA examination did not conduct range of motion and joint stability testing because the VA examiner stated that the Veteran was "unwilling to bend or straighten knees, states they do not move, although when doffing braces she straightened and bent them."  As such, the September 2016 VA examiner stated that the severity of her condition is speculative.  

In October 2016, the Veteran disputed this account of her September 2016 VA examination.  The Veteran contended that she was willing to continue range of motion testing despite her experiencing pain, but the VA examiner did not do so.  Additionally, although the VA examiner rated her leg muscle strength as 5/5 on extension and flexion and stated that she did not exhibit localized tenderness or pain on palpation of the joint or associated soft tissue, the Veteran stated that the VA examiner could not have tested her leg muscle strength because she said that the VA examiner did not touch her legs during the examination.  The Veteran also stated that no repetitive use testing was conducted at the September 2016 VA examination.  

Given these discrepancies, the Board finds that further VA examination is necessary.  The Veteran is cautioned, however, that she has a duty to cooperate in the development of her claim, and this extends to cooperation during a VA examination.

In light of the foregoing, there are indications that the Veteran's VA examination was not adequate and another VA examination is requested.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.

2. After completing the development requested in number (1) above, afford the Veteran a VA examination with an appropriate examiner to determine the current severity of her right and left knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  A complete history should be elicited from the Veteran, and the examiner should conduct any tests and studies deemed necessary.  All findings should be reported in detail.  The examiner is also asked to provide the following information: 

a. The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's right and left knees.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

b. The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion. 

c. The examiner should also address all current functional impairment from the Veteran's right and left knee disabilities, to include any impact on occupational functioning. 

To the extent possible, the examiner should attempt to differentiate between left knee symptoms/disabilities which are directly related to the injury in service and/or the service-connected status-post stress fractures of the right and left tibia, and any identified left knee symptoms/disabilities which either are not related to the service-connected status-post stress fractures of the right and left tibia, and/or did not subsequently develop due to the service-connected disability.

The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided.

3. Return the September 2016 VA opinion for an addendum that addresses the following.  The Veteran should be scheduled for another VA examination only if determined necessary by the examiner.

a. Opine as to whether it is at least as likely as not (50% or better probability) that any of the Veteran's service-connected disabilities (PTSD; adjustment disorder; status post stress fractures; left and right tibias, with knee pain; degenerative left and right hip arthritis, limited extension; degenerative left and right hip arthritis, limited flexion) caused the Veteran to become obese, to include as due to any lack of exercise resulting from any service-connected disability.  

b. Opine as to whether it is at least as likely as not (50% or better probability) that obesity was a substantial factor in causing the Veteran's sleep apnea.

c. Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran would not have sleep apnea if she were not obese.

The examiner should provide reasoning as to why or why not to support the response to each question above.  Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

4. Return the September 2016 VA opinion for an addendum that addresses the following.  The Veteran should be scheduled for another VA examination only if determined necessary by the examiner.

a. Opine as to whether it is at least as likely as not (50% or better probability) that any of the Veteran's service-connected disabilities (PTSD; adjustment disorder; status post stress fractures, left and right tibias, with knee pain; degenerative left and right hip arthritis, limited extension; and degenerative left and right hip arthritis, limited flexion) caused the Veteran to become obese, to include as due to any lack of exercise resulting from any service-connected disability.  

b. Opine as to whether it is at least as likely as not (50% or better probability) that obesity was a substantial factor in causing the Veteran's low back disability.

c. Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran would not have a low back disability if she were not obese.

The examiner should provide reasoning as to why or why not to support the response to each question above.  Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

5. Return the September 2016 VA opinion for an addendum that addresses the following.  The Veteran should be scheduled for another VA examination only if determined necessary by the examiner.

a. Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran's current low back disability was caused by the Veteran's service-connected hip or knee disabilities, to include any gait disturbance associated with those conditions.

b. Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran's current low back disability was permanently worsened beyond the natural progression (versus temporary exacerbation of symptoms) by the Veteran's service-connected hip or knee disabilities, to include any associated gait disturbance.

The examiner should provide reasoning as to why or why not to support the response to each question above.  Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

6. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




